                                                                                    01/15/2019
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION


 ANDREW H.,                                             CASE NO. 6:17-cv-00061
                                        Plaintiff,

                        v.                              ORDER

 NANCY A. BERRYHILL
 Acting Commissioner of Social Security,

                                       Defendant.


       Before the Court are cross Motions for Summary Judgment (dkts. 14 & 16), and the

Report & Recommendation of U.S. Magistrate Judge Robert S. Ballou (dkt. 21, “R&R”). Under

Standing Order 2011-17 and 28 U.S.C. § 636(b)(1)(B), I referred this matter to Judge Ballou for

a recommended disposition. The Court ordered that any objections be filed by January 11, 2019.

After review of the record, and no objections having been filed to the R&R by the deadline, I

will adopt the R&R. Accordingly:

       1. The R&R of August 15, 2018, is hereby ADOPTED in its entirety;

       2. Plaintiff’s Motion for Summary Judgment (dkt. 14) is hereby GRANTED;

       3. Defendant’s Motion for Summary Judgment (dkt. 16) is hereby DENIED;

       4. This case is REMANDED for further consideration by the Administrative Law Judge;

       5. The Clerk is directed to send a copy of this Order to counsel.

       Entered this _____
                    15th day of January, 2019.
